DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
In the amendment dated 10/10/2022, the following has occurred: Claims 1, 3, 4, 6, 7, 13, 15, 16, 18, 21, 23, 24, and 26 have been amended; Claims 2, 5, 14, 17, 22, and 25 have been canceled.
Claims 1, 3, 4, 6 – 13, 15, 16, 18 – 21, 23, 24, and 26 – 29 are pending.
Priority
The instant application claims priority to U.S. Provisional application 62/713,283 filed August 1, 2018.  On a first read, it is noted that the instant Specification is 22 pages while the Provisional Specification is 7 pages.  For example the ‘283 application does not disclose “synthesizing the patient data…” as claimed.  Additionally, other claimed features do not have 35 U.S.C. §112(a) support within the ‘283 application.  Therefore, the priority date is the Application filed date or August 1, 2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6 – 13, 15, 16, 18 – 21, 23, 24, and 26 – 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1, 3, 4, and 6 – 12) and manufacture (claims 13, 15, 16, 18 – 21, 23, 24, and 26 – 29) which recite steps of 
receiving patient data about a patient, the patient data comprising at least one of:
patient history from medical records for the patient, one or more vitals measurements of the patient, and answers from the patient about the patient's condition;
receiving a set of biomarker features extracted from measurement data taken from an ear of the patient by:
obtaining an image of a portion of the patient's ear; and
extracting one or more biomarker features from the image, the extracted biomarker features including a likelihood of whether the sample contains an ear image object and a location of the ear image object, wherein extracting the one or more biomarker features from the image comprises:
obtaining a set of samples of the ear image, each sample corresponding to a location in the ear; and
for each of the set of samples, applying the sample to a trained feature detection model, the feature detection model comprising a neural network that is configured to output a likelihood of whether the sample contains an ear image object;
synthesizing the patient data and the biomarker features into input data;
applying the synthesized input data to a diagnostic model, the diagnostic model comprising an algorithm configured to output a probability-based diagnosis of an ear infection from the synthesized input data;
outputting the determined diagnosis from the diagnostic model.
These steps of claims 1, 3, 4, 6 – 13, 15, 16, 18 – 21, 23, 24, and 26 – 29, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 3, 4, 6 – 12, 15, 16, 18 – 20, 23, 24, and 26 – 29, reciting particular aspects of how diagnosis may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer, computer program amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving patient data amounts to mere data gathering, recitation of outputting or storing  amounts to insignificant application, see MPEP 2106.05(g))
The invention, as described in the Abstract, “The processor outputs the determined diagnosis from the diagnostic model. A service may then determine a therapy for the patient based on the determined diagnosis.” The invention, as claimed and disclosed, follows a three step process. Step one, obtain data. Step two, process the obtained data. Step three, output the received and processed data.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 3, 4, 6 – 12, 15, 16, 18 – 20, 23, 24, and 26 – 29, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1, 3, 4, 6 – 13, 15, 16, 18 – 21, 23, 24, and 26 – 29; receiving…, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); training or applying, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Additional elements:
Machine learning- from paragraph 26, “Machine learning models, as described herein, may be any form of machine model, such as convolutional neural networks (CNNs), RNNs, and the like.”  It should be noted that the “feature detection model” produces a value that is the likelihood of an image while the diagnostic model produces the likelihood of a diagnosis.  However, since an image can be a diagnosis there is nothing disclosed requiring the two models be different.  For example, paragraph 22 includes, “Classifier service 160 synthesizes the received data and feeds the synthesized data as input into a machine learning model.”
Feature detection model – (paragraph 27) “The samples may be applied by sufficiency determination module 231 to a trained feature detection model (which may also be stored in sufficiency parameters database 234), the model comprising a neural network that is configured to output a likelihood of whether the sample contains an ear image object.”
Diagnostic model – (paragraph 4) The processor synthesizes the patient data and the biomarker features into input data, and applies the synthesized input data to a trained diagnostic model. In some embodiments, the diagnostic model comprises a machine learning model configured to output a probability-based diagnosis of an ear infection from the synthesized input data.” (paragraph 39) 
Training – paragraph 37
Computer – paragraph 46
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 3, 4, 6 – 12, 15, 16, 18 – 20, 23, 24, and 26 – 29, additional limitations which amount to elements that have been recognized as performing repetitive calculations, Flook, MPEP 2106.05 (d)(II)(ii)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
It should be emphasized that the invention is not a technical or technological improvement. The invention uses known technology and applies the abstract idea, through software, to the technology. 	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6 – 13, 15, 16, 18 – 21, 23, 24, and 26 – 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a written description rejection. Claims 1, 13, and 19 include similar limitations:
 “a machine learning model configured to output a probability-based diagnosis of an ear infection…”  However, as noted above, paragraph 26 states that the invention could use “any form of machine model.”  The Applicant may argue that the invention uses the not claimed recurrent neural network as described in paragraph 26.  As explained in IBM, “Recurrent Neural Networks,” there is not just one kind of RNN algorithm.  Therefore, it is still not clear what the Applicant possessed at the time of the filing.  
The Examiner notes that the generic nature of the training disclosure further emphasizes the lack of description for the required algorithm.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7, 10 – 19, and 21 – 27 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Tran, U.S. Pre-Grant Publication 2020/ 0268260.
As per claim 1,
Tran teaches a method for diagnosing an ear infection, the method comprising:
receiving patient data about a patient (paragraph 214),
the patient data comprising at least one of:
patient history from medical records for the patient (paragraph 214), 
one or more vitals measurements of the patient (paragraph 74), and 
answers from the patient about the patient's condition (paragraphs 212, 213, and 223 patient profile);
receiving a set of biomarker features extracted from measurement data taken from an ear of the patient (paragraphs 20 and 30 – 39 detect biomarkers - Specification, paragraph 3, “The received biomarker features may include overlapping and/or non-overlapping biomarker feature features. For example, the biomarker features may be image biomarkers that indicate one or more anatomical features found in an image of an ear, as well as a location at which the one or more anatomical elements are present in the ear. The biomarker features may also include acoustic biomarkers that are derived from responses of an ear to a pressure stimulus.”) by:
obtaining an image of a portion of the patient's ear (paragraphs 80); and
extracting one or more biomarker features from the image (paragraph 83 Once at least one image has been captured by the at least on electronic imaging unit, object recognition and unambiguous object identification (e.g. distinguishing objects, such as earwax, hair, and the eardrum– Note that the “one or more biomarker features” is not required to be part of the “set of biomarker features.” It probably is part of the set but could also be just another biomarker feature. How something is included in the set is not claimed.), 
the extracted biomarker features including a likelihood of whether the sample contains an ear image object and a location of the ear image object (paragraph 84, reliable identification and paragraph 85 three-dimensional – Regarding likelihood, the Specification only has this in paragraph 27 “The samples may be applied by sufficiency determination module 231 to a trained feature detection model (which may also be stored in sufficiency parameters database 234), the model comprising a neural network that is configured to output a likelihood of whether the sample contains an ear image object.”  How that likelihood is determined or stated is not disclosed), 
wherein extracting the one or more biomarker features from the image comprises:
obtaining a set of samples of the ear image (paragraphs 80 – 84), 
each sample corresponding to a location in the ear (paragraphs 80 – 84 and 87  – Specification paragraph 27 includes, “As an example, sufficiency determination module 231 may obtain a set of samples of a portion of an image, where each sample corresponds to a location in the ear ( e.g., ear canal, tympanic membrane, malleus, umbo, light reflex, etc.).” The required difference between a sample and an standard image is not disclosed. Therefore, they are assumed to be the same); and
for each of the set of samples, applying the sample to a trained feature detection model (paragraph 83, object identification paragraph 87 detection), 
the feature detection model comprising a neural network that is configured to output a likelihood of whether the sample contains an ear image object  (paragraph 81 – images used to reconstruct a 3D model – paragraph 84 object recognition from above, paragraph 88 object recognition through correspondence – “likelihood” is understood by the specification to be a response);
synthesizing the patient data and the biomarker features into input data (paragraphs 170, 171 combinations of attributes –  The Specification does not describe what is required for this step.  The Examiner understands “synthesized” as brings together in some way.);
applying the synthesized input data to a trained diagnostic model, the diagnostic model comprising a machine learning model configured to output a probability-based diagnosis of an ear infection from the synthesized input data (paragraph 170, ML or machine learning, Signal or image analysis can be done, where ML is used to learn how features extracted from physiological signals (such as an EKG) or images (such as an x-ray, tomography, etc.) are associated to some diagnoses … so as to discover risk associations and predictions);
outputting the determined diagnosis from the diagnostic model (paragraph 222 displayed on an output device).
As per claim 3, Tran teaches the method of claim 1 as described above.
Tran further teaches the method wherein the image is at least one of a two-dimensional image or a three-dimensional optical coherence tomography image (paragraph 85).
As per claim 4, Tran teaches the method of claim 1 as described above.
Tran further teaches the method wherein the portion of the patient's ear comprises at least one of a tympanic membrane, an anatomical structure adjacent to a tympanic membrane, an ear canal adjacent to the tympanic membrane, a malleus, an umbo, and a light reflex (paragraph 84 reliable identification of distinct objects (e.g. the eardrum, particles of earwax, hair, etc.).
As per claim 6, Tran teaches the method of claim 1 as described above.
Tran further teaches the method wherein the image was re-taken in response to a determination that a prior image included an abnormality (paragraph 84 combination of both approaches is realized by the inventive method, which allows capturing images from different positions under differing illumination conditions)
that would interfere with disease assessment (paragraph 82 – curvature of the ear canal paragraph 83 earwax – this is understood to be an intended result of the retaking of the image).
As per claim 7, Tran teaches the method of claim 1 as described above.
Tran further teaches the method wherein receiving the set of biomarker features comprises:
applying a pressure stimulus to inside an ear of the patient (figure 1 and paragraph 73 render sound);
receiving an acoustic response from the applied pressure waves (paragraphs 74, 118, 119 ASSR);
extracting acoustic biomarker features from the received acoustic response of the ear to a pressure stimulus (paragraph 74 capture); and
synthesizing, into the input data, the acoustic biomarker features (paragraphs 144 and 158, the exact usage of the data is not claimed – synthesized by storing in a database).
As per claim 10, Tran teaches the method of claim 1 as described above.
Tran further teaches the method comprising:
determining a therapy for treatment of the ear infection based on the determined diagnosis (paragraphs 170, 171); and
providing a description of the therapy (paragraph 228).
As per claim 11, Tran teaches the method of claim 10 as described above.
Tran further teaches the method wherein determining the therapy comprises:
accessing a therapeutic parameters database (paragraph 174 - Included within Specification paragraph 41, “The therapeutic parameters database 573 may contain heuristics directly from clinical practice guidelines and may be subject to change depending on changes to the clinical practice guidelines.” It should be understood that this is an example without detail.);
identifying an entry of the therapeutic parameters database that corresponds to both the determination of whether the patient has the disease, as well as the probability that the determination that the patient has a disease is true (paragraph 187, 188 The Examiner notes that the “correspondence…” features are not required to be in the therapeutic database. The requirement is not disclosed and the claimed language only “identifies.”  How they are identified is not disclosed.  Further, the nature of the “correspondence” is not claimed or disclosed.  In the end, there is a text database that is somehow used.); and
determining the therapy to be a therapy indicated by the entry based on the determined diagnosis (paragraph 208, patient behavior).
As per claim 12, Tran teaches the method of claim 10 as described above.
Tran further teaches the method wherein determining the therapy comprises:
applying a machine learning model previously trained to associate the determined diagnosis and the patient data with a therapy (paragraph 170 ML or machine learning and paragraph 185 Markov).
As per claim 13,
Tran further teaches a computer program product for diagnosing an ear infection as described above in claim 1.
As per claim 15, Tran computer program product the method of claim 13 as described above.
Tran further teaches the computer program product as described above in claim 3.
As per claim 16, Tran teaches the computer program product of claim 13 as described above.
Tran further teaches the computer program product as described above in claim 4.
As per claim 18, Tran teaches the computer program product of claim 13 as described above.
Tran further teaches the computer program product as described above in claim 6.
As per claim 19, Tran teaches the computer program product of claim 13 as described above.
Tran further teaches the computer program product as described above in claim 7.
As per claim 21, 
Tran teaches a diagnostic product for diagnosing an ear infection, wherein the diagnostic product is stored on a non-transitory computer readable medium as described above in claim 1
As per claim 23, Tran teaches the medium of claim 22 as described above.
Tran further teaches the medium as described above in claim 3.
As per claim 24, Tran teaches the medium of claim 21 as described above.
Tran further teaches the medium as described above in claim 4.
As per claim 26, Tran teaches the medium of claim 21 as described above.
Tran further teaches the medium as described above in claim 6.
As per claim 27, Tran teaches the medium of claim 21 as described above.
Tran further teaches the medium as described above in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, U.S. Pre-Grant Publication 2020/ 0268260 in view of Givens et al., U.S. Pre-Grant Publication 2018/ 0064374.
As per claim 8, Tran teaches the method of claim 7 as described above.
Tran does not explicitly teach however, Givens further teaches the method wherein the pressure stimulus is applied using at least one of pneumatic otoscopy or tympanometry (paragraph 104 remote controlled tympanometry ).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Tran. One of ordinary skill in the art at the time of the filing would have added these features into Tran with the motivation to be helpful in making the diagnosis of otitis media by demonstrating the presence of a middle ear effusion (Givens, paragraph 104).
As per claim 20, Tran teaches the computer program product of claim 19 as described above.
Tran in view of Givens further teaches the computer program product as described above in claim 8.
As per claim 28, Tran teaches the medium of claim 27 as described above.
Tran in view of Givens further teaches the medium as described above in claim 8.
Claims 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, U.S. Pre-Grant Publication 2020/ 0268260.
As per claim 9, Tran teaches the method of claim 1 as described above.
Tran does not explicitly teach the method  wherein the image biomarker features each further indicate a confidence value that reflects a confidence that the indicated anatomical feature of the ear was accurately determined.
Regarding this limitation, the Specification includes 2 citations (emphasis added).  First, in paragraph 16 as, “The image biomarker data structure may include additional information, such as a location in the image in which the anatomical feature was found, a location in the ear corresponding to where the anatomical feature sits, a confidence value indicating a probability that the anatomical feature actually is what was identified, and the like.” Second, in paragraph 32 as, “In an embodiment, image biomarker extraction module 233 may also include a confidence value, or probability, that the biomarker actually is what the image biomarker indicates it is ( e.g., an 80% confidence that this is a fissure).” In neither location is the confidence value determined. Rather, the confidence value is only included.
Therefore, the “confidence value,” as disclosed and claimed represents a number that has a description with an understood meaning.  Tran, also includes a value that has a description with an understood meaning (paragraphs 93, 213 threshold).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to substitute one number with another number. The process of substituting numbers is known and the results are predictable.
 As per claim 29, Tran teaches the medium of claim 21 as described above.
Tran further teaches the medium as described above in claim 9.
Response to Arguments
Applicant’s arguments, see Objections to the Claims, filed 10/10/2022, with respect to claims 5, 17, and 25 have been fully considered and are persuasive.  The objections of claims 5, 17, and 25 has been withdrawn. 
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive.
REJECTIONS UNDER 35 U.S.C. § 112 first paragraph
The Applicant states, “The crux of the rejection is that detailed training processes are not disclosed in the specification.” The Applicant is mistaken.  The inventor does not put on notice what the Applicant invented. The problem is that the Specification does not disclose the required algorithms to use the device.  Broadly stating, as in paragraph 26, “any form of machine model” does not comply with MPEP 2161.01.  The model descriptions describe the desired result and not how the results are obtained.
REJECTIONS UNDER 35 U.S.C. § 101
The Applicant states, “Using output of a neural network as input into a trained machine learning model is activity that cannot be performed by a human being.” Related to the problem with written description, the Specification describes the models as being expansive.  Therefore, the Examiner understands both models to be the same and that both models are old and well known. Therefore, the models are additional elements performing functions that these models were intended to perform. Thus, there is no inventive step. The result is the invention represents an abstract idea applied to technology.
REJECTIONS UNDER 35 U.S.C. § 102
The Applicant states, “The Office action points to paras. 80-87 of Tran for this subject matter; however, this citation in Tran has no nexus to what the Office action cites for biomarker features in rejection claim 1, and Tran therefore does not anticipate the subject matter of claims  1, 13, and 21 as amended.” As with the two rejections above, the issue is the Specification’s breadth.  As the Specification does not limit what is obtained or how it is processed, neither should the Examiner.  Therefore, the Tran reference is appropriate. 
In performing an additional search before writing this action, the Examiner found the Douglas reference (2015/ 0065803). The Examiner notes the similarities between the Douglas Figure 2A and the instant invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hecker et al., 		Pub. No.: US 2016/0262627	The invention relates to a pressure measuring device (1) for measuring pressure in a biological system, comprising a flexibly or resiliently designed measuring cell holder (3), wherein, in the measuring cell holder (3), there are at least two FBG sensors (4) which are arranged at a distance from one another.
Niemeijer et al		Pub. No.: US 2016/0292856	Provide are systems methods and devices for diagnosing disease in medical images.
Douglas et al		Pub. No.: US 2015/0065803	In particular, described herein are methods and apparatuses for assisting in the acquisition and analysis of images of the tympanic membrane to provide information that may be helpful in the understanding and management of disease, such ear infection (acute otitis media).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626